—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered January 29, 1998, convicting him of burglary in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the third degree, and operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and statements he made to the police.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt with respect *672to the burglary conviction beyond, a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Krausman and Goldstein, JJ., concur.